UNPUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                           No. 10-6851


JAMES A. CALHOUN-EL,

               Plaintiff – Appellant,

          v.

GARY MAYNARD, Secretary of Public Safety and Correctional
Services; J. MICHAEL STOUFFER, Commissioner of Correction
In    His  Official   Capacity;   JON    GALLEY,   Assistance
Commissioner of Correction In His Official Capacity;
JOHN A. ROWLEY, Formal Warden Sued in His Individual and
Official Capacity; BOBBY SHEARIN, Warden Sued in His
Individual and Official Capacity; GRAHAM, Asst. Warden Sued
in His Individual and Official Capacity; WILEY, Dietary
Lieutenant Sued in Her Individual and Capacity; NANCY
WILLIAMS, State Director of Religious Services Sued in Her
Individual and Official Capacity; WHITEMAN, Sergeant Sued
in His Individual Capacity; JOHNSON, Sergeant Sued in His
Individual Capacity; NASTRI, Hearing Officer of Record Sued
in   His Individual    Capacity;  SIERS,   Property   Officer
Sergeant Sued in His Individual Capacity; KEVIN LAMP,
Chaplin Sued in His Individual and Official Capacity;
BENNETT, Property Officer Sued in His Individual Capacity;
NAVE, Property Officer Sued in His Individual Capacity;
ADAMS, Property Officer Sued in His Individual Capacity;
LAMP, Officer Sued in His Individual Capacity; RICHARD
MAWHINNEY, Officer Sued in His Individual Capacity; DALE
SMITH, Sued in His Individual and Official Capacity;
YOUNGBLOOD, Sergeant Sued in Her Individual Capacity;
HARRIS, Sergeant Administrator Remedy Coordinator Sued in
His Individual and Official Capacity; DORAN, Officer
Administrator Remedy Coordinator Sued in His Individual and
Official Capacity; ISAIAS TESSEMA, Dr.; COLIN OTTEY, Dr.;
WALKER, Officer Sued in His Individual and Official
Capacity; CURTIS, Lieutenant Transportation Supervisor Sued
in His Individual Capacity; G. BANKS, Transportation
Officer; LEYDIG, Sergeant Sued in His Individual Capacity;
JOHNSON, Sergeant Hearing Officer Sued in His Individual
Capacity; DAVIS, Hearing Officer Sued in His Individual
Capacity; CORRECTIONAL MEDICAL SERVICES, INC.; ELLSWORTH,
Lieutenant Sued in His Individual Capacity,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:09-cv-02470-RDB)


Submitted:   November 18, 2010            Decided:    November 30, 2010


Before SHEDD and    AGEE,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


James A. Calhoun-El, Appellant Pro Se. Stephanie Judith Lane
Weber, OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore,
Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                  2
PER CURIAM:

            James A. Calhoun-El appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                    We

have     reviewed   the   record    and    find    no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.     Calhoun-El v. Maynard, No. 1:09-cv-02470-RDB (D. Md.

June 4, 2010).      We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    the   court   and   argument    would   not   aid   the   decisional

process.

                                                                      AFFIRMED




                                     3